50 F.3d 13
75 A.F.T.R.2d 95-649, 95-1 USTC  P 50,052
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Dorothy ANDERSON;  Loren Kihlstrom;  Sue Kihlstrom;  JamesMorris;  Philip Sohn;  George Steven;  Barbara Van Sickle;John Gardner;  Lucy Gardner;  Robert Haenggi;  Mary Haenggi;Sheridan Kerr;  Barbara Kerr, Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Appellee.
No. 93-16350.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Dec. 13, 1994.Decided Jan. 9, 1995.

Before:  HUG, CANBY, and HAWKINS, Circuit Judges.


1
MEMORANDUM*


2
We have jurisdiction over this appeal pursuant to 28 U.S.C. Sec. 1291, and we affirm the district court's grant of summary judgment for the Government for the reasons provided in the related decision of O'Neill v. United States, --- F.3d ----, No. 93-16348, slip op. _____, (9th Cir. _____, 1994).



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3